﻿On behalf of the Thai delegation, I should like to extend to you, Sir, our warmest congratulations on your unanimous election to the presidency of the General Assembly at the forty-fifth session. I should also like to pay a tribute to Mr. Joseph Garba, President at the forty-fourth session, for his effective leadership during the past 12 months. 
We are witnessing and living in a most remarkable period in world history. A new world order seems to have dawned. Until August 1990, the nations of the world were steadily moving towards accommodation, transcending the ideologies which, for most of this century, divided the peoples of the world. Since the beginning of this year, the East-West cold war appears to have ended. The dismantling of the Berlin Wall and the imminent reunification of Germany serve to underscore this fact. The only jarring note in this hopeful scenario occurred in the Persian Gulf. Even so, and from the vantage-point of the United Nations, there seems to have emerged an unprecedented degree of unity among nations, as evidenced by the remarkable number of resolutions adopted by the Security Council aimed at restoring peace and security in that region of the world. Thailand stands firmly with the international community in its support of the resolutions adopted by the Security Council. We cannot condone the use of force in violation of the United Nations Charter and of international law anywhere in the world.
The activity and the resolve of the United Nations in the Iraq-Kuwait conflict reflect, in an unprecedented fashion, a willingness on the part of the international community to allow the world body to play the role envisaged by its founders. Indeed, over the past 12 months, the nations of the world have looked to the United Nations to bring about a settlement of numerous and long-standing regional issues - in Africa, in Asia and in Central America.
In North-East Asia, developments concerning the Korean peninsula continue to be very important for the question of peace and stability in that region. For this reason, the unification initiative by President Roh Tae Woo deserves serious consideration. Furthermore, we would welcome any move by the Democratic People's Republic of Korea and the Republic of Korea to join this Organization if they so desire, for we believe in the principle of universality of membership of the United Nations. 
In numerous instances, especially in recent times, the United Nations and its peace-keeping operations have proved to be indispensable as instruments of peace. For their success, the Secretary-General and his staff and, in particular, the United Nations peace-keeping forces, deserve to be commended. United Nations peace-keepers have gone beyond the role of merely separating hostile forces to include peace-making endeavours. The administration of free and fair elections by the United Nations is a very important component of this. Indeed, a number of countries have been actively exploring the possibility of utilising the United Nations in just such a manner. One country that stands to benefit is Cambodia.
One of the first major policy pronouncements of the Thai Government under Prime Minister Chatichai Choonhavan two years ago was that of turning the battlefields of Indochina into a market-place. This is in keeping with the positive trends that have been becoming oviduct in international relations. These are the trends towards peace and accommodation. Regional conflicts are on the wane. Governments everywhere are turning their energies towards modernising their countries and enhancing the quality of life of their peoples. The same is true for most of the countries of South-East Asia, especially those in the Association of South-East Asian Nations (ASSAM). We are at peace, growing and prosperous. We comprise one of the fastest-growing regions in the world. An exception, however, is Cambodia. The Cambodian people continue to suffer from the war, which has lasted for more than two decades. This has to come to an end. The fighting must stop so that the Cambodians and the international community may be able to work together to restore peace and to lay the groundwork for progress and prosperity for the Cambodian people. 
As Cambodia’s neighbour, Thailand is in a good position to help. In February this year, Bangkok was offered as the site of a meeting between Prince Norodom Sihanouk and Mr. Hun Sen. This, I believe, facilitated the convening of the informal meeting on Cambodia in Jakarta as well as the subsequent meeting in Tokyo in June.
Thailand welcomes and greatly appreciates the efforts of others who have been deeply involved. I would like to commend the Secretary-General and his able assistants for their tireless efforts. I would also like to encourage them to forge ahead with preparations for the important and enhanced role of the United Nations in the settlement of this conflict and in the transition to normalcy in Cambodia. The efforts of Australia to bridge the differences among the various parties and to bring them closer together is also instrumental in bringing us to the stage at which we are now.
A very important step in the peace process for a political settlement in Cambodia has come from the five permanent members of the Security Council during these past few months. At their meeting in August, they were able to reach agreement on a framework for a comprehensive settlement. The document produced by the five permanent members was a result of skilful diplomacy, for which they should be warmly congratulated. This led to the historic informal meeting on Cambodia in Jakarta early in September under the leadership of Foreign Minister Ali Alatas of Indonesia. At that meeting that document was accepted by all the Cambodian factions in its entirety. In addition, an agreement was reached on the formation of a Supreme National Council (SMC) in the interim period, pending elections under United Nations administration and supervision. This was indeed a very important breakthrough. 
After the conclusion of the Jakarta meeting, the Thai Government was requested to organise the first meeting of the SMC to elect its chairman and to form a Cambodian delegation to the current session of the General Assembly. Unfortunately, this attempt was not successful. However, the Thai position on the peace process in Cambodia is clear and consistent. The Thai Government hopes the SHC will commence its work without delay in consultations with the Secretary-General and the members of the Security Council, especially the five permanent members, in order to ensure that the United Nations is enabled to play an active role. Thailand reiterates its full support for the United Nations and the Secretary-General in assisting the Cambodian people and the SNC in this crucial transition leading to free and fair general elections in Cambodia.
There are other urgent issues which must be addressed. Important components of the settlement process must be further elaborated before the reconvening of the Paris International Conference on Cambodia (PICC). The outstanding questions must be resolved as soon as possible so that the transition to normalcy in Cambodia will be smooth and efficacious. The Thai Government stands ready to join the other participants in the PICC whenever the Co-Chairmen - France and Indonesia - deem it appropriate to reconvene the Conference.
Recent developments augur well for the Cambodian people. As a neighbour of Cambodia, Thailand will work closely with its partners in the Association of South-East Asian Nations, the co-chairmen of the PICC, the five permanent members of the Security Council and all other interested countries and parties to help ensure that peace and harmony, progress and prosperity return to Cambodia very soon.
Thailand's hope of seeing the transformation of the battlefields into market-places extends beyond Cambodia to all the countries of Indo-China, and also Myanmar. We believe that the successful integration of these countries, with ASEAN, into a broader regional economic system will be in our common interest. We stand ready to contribute to such integration, which we believe will enhance the economic performance of the Asia-Pacific region. 
The economic performance of the Asia-Pacific region as a whole has been impressive. In the period from 1987 to 1989, real economic growth averaged 4.2 per cent for the members of Asia-Pacific Economic Co-operation (APEC), nearly twice that of the Organisation for Economic Co-operation and Development (OECD) countries. Trade between the APEC countries constituted over half of all APEC trade. The outlook remains bright for the period 1990 to 1991. Foreign investment within the APEC region has contributed to this happy trend.
Although trade between the APEC countries and economies has been dynamic, APEC is not a trading bloc. Its aim is not to compete with existing institutions. On the contrary, APEC is a reflection of the strong commitment of countries in the region to free trade and the spirit of multilateralism. It may, indeed, contribute to the ongoing General Agreement on Tariffs and Trade (GATT) negotiating process and the Uruguay Round.
We will have to wait and see what APEC will be able to achieve in real terms and in the long run. But I am convinced that APEC reflects greater economic interdependence among its members and reinforces it, thereby facilitating regional peace and co-operation in the spirit of the United Nations Charter.
As I said at the beginning of my statement, events of the past few months have shown the United Nations to be a vital mechanism for the maintenance of international peace and security. We also know that the United Nations has been, and continues to be, an instrument that can enhance the social and economic development of our peoples. We like what we have seen, and wish to encourage the United Nations to have an ever-increasing role in these directions.
In all this, the Secretary-General has emerged as a central figure. He has proven time and time again that he is a skilful and capable diplomat. His tireless efforts and his contributions to world peace have been vital. The international community owes him a vote of thanks. 
As for you, Mr. President, you have a long and important session of the General Assembly ahead of you. It is a great responsibility and a challenge. I have no doubt that you will excel in your task. I wish you every success.
